Title: From George Washington to Major General Nathanael Greene, 22 March 1780
From: Washington, George
To: Greene, Nathanael


          
            Dr Sir,
            Hd Qrs [Morristown] 22d March 1780.
          
          A Letter from Genl Schuyler of the 7th Instt (referrd to in another letter of his, recd several days ago) came to my hands at nine O’clock last night, & contains the following paragraphs.
          “The measure I proposed to Gen. Green the moment before I parted with him I learnt on my arrival had already been decided upon as unnecessary, and I was confidentially advised that it would be in vain to urge it, I must therefore forbear however strongly impressed with its importance.”
          
            again
            “I believe it will be necessary for Genl Greene to address Congress very pointedly on the subject of the Waggoners as I find a disposition in many to have them drawn from the Army; The reasons why they should not, if ever the Army would after all be sufficiently in force, will be obvious to him, & I wish him to adduce them fully to corroborate what I shall deliver on the subject before his letter arrives.”
            The first of these paragraphs is for your own information only. I am Dr Sir Yr Obedt & Affecte Ser.
            
              Go: Washington
            
          
        